
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.7


[Translation]

Cooperation Framework Agreement on TCL Network's "Partners World"

Party A:            TCL Network Equipment Co., Ltd.
Party B:            Integrated Telecom Express Inc.

    TCL Network Equipment Co., Ltd mainly engages in the development,
manufacture and distribution of broadband network platform equipment and
broadband access terminal products. It has strong capability for competition and
the advantage of brand in aspects of commercializing of new technology, industry
and distribution channel.

    Both Parties, based on the principle of mutual benefiting from and enjoying
the advantages brought by the other Party, will carry out long-term cooperation
in the above product areas, and enter into strategy cooperation partnership.
After adequately negotiate with each other, both Parties agree to enter into the
following Cooperation Framework Agreement:

1.Purpose of the Cooperation

In order to realize the social and economic value of new technologies and to
make contributions to the development of IT industry in China at the
knowledge-dominated economy age, both Parties intend, through the cooperation in
micro-electronics technology and network system integration technology, and the
perfect combination of technology research and commercial market activities, to
stimulate the commercialization of IT new technologies for the people.

2.Content of the Cooperation and the Methods

1)Technology Exchange and Information Feedback

Party A shall periodically introduce Party B its product research directions and
product development plans. Party B shall give reasonable advices and technical
support to such directions and plans. Party B shall periodically provide Party A
its latest research results and latest technical materials for the purpose that
Party A's development of new products will keep the same pace with Party B's
research all the time.

Parties shall undertake irregular technology exchange activities. The time and
place of such activities shall be decided through both Parties' negotiation.

Party A shall offer Party B timely feedback on the effects of the application of
Party B's technologies and plans to the development of new product. If there is
any question raised, Party B shall offer solution in time.

2)Offering and Supporting of the Chipset Plan

Party B shall offer Party A its latest Chipset Plans as soon as possible, so
that Party A could introduce the new product to the market within the shortest
amount of time. During the promotion of the new products, Party B shall timely
offer technical support, including introduction of new plans, training of the
technicians and items to which Party A shall pay attention in the development
and manufacture process.

3)Cooperation on Project Development

For the new project, the technical requirements and performance specifications
shall be provided by Party A. Specific assignments, expenses and stages shall be
decided by Parties through consultation. For each specific project, Parties
shall enter into a separate cooperation agreement.

4)Transfer and Commercialization of New Technologies

--------------------------------------------------------------------------------

The transferor of the new technologies shall mainly be Party B. Products
commercialization shall mainly be undertaken by Party A.

Transferring of the new technologies shall be conducted based on the principle
of mutual benefiting from and Party A shall pay Party B fees. The method of the
payment could be in the manner of certain amount of royalties, or in the manner
of fees calculated on certain amount per product. The Parties shall discuss the
fees for each specific project.

5)Resources Sharing and Personal Training

Without imposing adverse effects to each Party's benefits, both Parties shall
share their resources, including technical information, industry market trends,
experimental software and hardware platform and etc.

Party B may, using its resource and technical advantages, provide professional
training and skill training to Party A's personals. If possible, Party B shall
provide Party A's personals with opportunities for further study. Parties shall
discuss the number of the person who shall receive the training and the expenses
for the training.

3.Intellectual Property Rights and Confidentiality

Both Parties shall abide by PRC laws and relevant regulations regarding
intellectual property rights and confidentiality.

Party A owns the intellectual property rights of the project results, project
plans finished by Party B under Party A's entrustment, and owns intellectual
property rights of the outlooks, models, ideas, and the like of the product
commercialization designs which are made by Party A by using technical plans
authorized by Party B. Party B shall not transfer, disclose or release such to
any third party without Party A's authorization.

Party A shall not transfer, disclose or release to any third party the technical
plans, research results and the like provided or transferred by Party B without
Party B's authorization.

4.Both Parties shall negotiate with each other on any further matter. This
Agreement shall be made into two copies. Each party shall hold one.

Party A:            TCL Network Equipment Co., Ltd.
Representative (Sign): (the Signature)
Date: 2001.8.28

Party B:            Integrated Telecom Express Inc.
Representative (Sign): (the Signature)
Date: 2001.8.28

--------------------------------------------------------------------------------

TRANSLATION CERTIFICATION

    I hereby certify that the foregoing represents a fair and accurate English
translation of the original Chinese document.

Dated: November 7, 2001

    By: /s/ JAMES WILLIAMS

--------------------------------------------------------------------------------

James Williams
Senior Vice President Finance, Treasurer
and Chief Financial Officer
Integrated Telecom Express, Inc.
   

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.7

